Matter of Makhi A. (Jamillah A.) (2015 NY Slip Op 06134)





Matter of Makhi A. (Jamillah A.)


2015 NY Slip Op 06134


Decided on July 15, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 15, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2014-08331
 (Docket Nos. N-18702-14, N-18703-14, N-18704-14, N-18705-14)

[*1]In the Matter of Makhi A. (Anonymous). Administration for Children's Services, respondent; 
andJamillah A. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Ahmari A. (Anonymous). Administration for Children's Services, respondent;Jamillah A. (Anonymous), appellant. (Proceeding No. 2)
In the Matter of Nasir A. (Anonymous). Administration for Children's Services, respondent;andJamillah A. (Anonymous), appellant. (Proceeding No. 3)
In the Matter of Tajuddin A. (Anonymous). Administration for Children's Services, respondent;Jamillah A. (Anonymous), appellant. (Proceeding No. 4)


Carol Kahn, New York, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing and Julie Steiner of counsel), for respondent.
Geanine Towers, Brooklyn, N.Y., attorney for the children Makhi A. and Ahmari A.
Catherine A. Sheridan, Scarsdale, N.Y., attorney for the children Nasir A. and Tajuddin A.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Lillian Wan, J.), dated July 30, 2014. The order, insofar as appealed from, after a hearing pursuant to Family Court Act § 1027, temporarily removed the children Nasir A. and Tajuddin A. from the paternal grandmother's custody and placed them in the custody of the paternal grandfather pending the outcome of the proceedings.
ORDERED that the order is affirmed insofar as appealed from, without costs or [*2]disbursements.
After a hearing, the Family Court properly granted the petitioner's application pursuant to Family Court Act § 1027 to temporarily remove the children Nasir A. and Tajuddin A. from the custody of the paternal grandmother (hereinafter the appellant) and place them in the custody of the paternal grandfather pending the outcome of the instant neglect proceedings commenced against the appellant and the children's father. The evidence adduced at the hearing demonstrated that, if the children Nasir A. and Tajuddin A. were to remain in the custody of the appellant pending the outcome of the proceedings, there would be imminent risk to their life or health, and the risk could not be mitigated by reasonable efforts short of removal (see Nicholson v Scoppetta, 3 NY3d 357, 378; Matter of Nowell M. [Katherine M.], 115 AD3d 746, 747).
The appellant's remaining contentions are without merit.
SKELOS, J.P., HALL, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court